DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/13/2021.
Claim Objections
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
Claim 1 recites the limitation "active circuitry" in line 3.  The meaning of the claim term is indefinite because the claim term is not used or defined in the specification.
Allowable Subject Matter
Claims 5 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the above specification objection overcomes.
The primary reason for the allowance of the claims is the inclusion of the limitation, along with the other claimed features, “wherein the conductive adhesive is an organic adhesive”, as recited in claim 5. 
wherein the conductive adhesive includes one of carbon particles and metal particles”, as recited in claim 7.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara (U.S. 2012/0241942 A1, hereinafter refer to Ihara) in view of Deeney (U.S. Pat. No. 5,783,862, Hereinafter refer to Deeney).
Regarding Claim 1: Ihara discloses an integrated circuit (IC) package (see Ihara, Figs.14 and 30B as shown below and ¶ [0002]) comprising: 

    PNG
    media_image1.png
    269
    494
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    276
    515
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    292
    542
    media_image3.png
    Greyscale

a semiconductor die (12) including a first side and a second side opposite the first side, the first side including active circuitry (note: a semiconductor element 12 is known as active device) (see Ihara, Figs.14 and 30B as shown above and ¶ [0043]); 
a sheet (a bonding layer 16a) attached to the second side, the sheet (11) including a wire that electrically connects with a substrate (11) (see Ihara, Figs.14 and 30B as shown above, ¶ [0042], ¶ [0047], and ¶ [0059]).
Ihara is silent upon explicitly disclosing wherein the wire mesh includes a first set of wires and a second set of wires in opposite directions, and wherein portions of both the first set of wires and the second set of wires form tips contacting the second side.  
Before effective filing date of the claimed invention the disclosed sheet to include a wire mesh, wherein the wire mesh includes a first set of wires and a second set of wires in opposite directions, and wherein portions of both the first set of wires and the second set of wires form tips contacting the second side in order to provide an electrically conductive thermal interface that achieves high thermal and electrical conductivity.
26) to include a wire mesh (26a), wherein the wire mesh (26a) includes a first set of wires and a second set of wires in opposite directions, and wherein portions of both the first set of wires and the second set of wires form tips contacting the second side (second side pf heat source 24 such as integrated circuit) (see Deeney, Fig.2 as shown below, col.2, lines 39-67, and col.3, lines 10-67).  

    PNG
    media_image4.png
    349
    674
    media_image4.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to combine the teachings of Ihara and Deeney to replace the Ihara’s bonding layer 16 with Deeney interface layer 26 in order to provide an electrically conductive thermal interface that achieves high thermal and electrical conductivity and stress-free interface, which allows the heat sink to be directly attached to a wide variety of substrates, because one of ordinary skill in the art would have been able to carry out such a substitution, and the results were reasonably 
Regarding Claim 2: Ihara as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Ihara and Deeney further teaches wherein the sheet (16a) is electrically connected to the substrate (11) via a conductive adhesive (heat conductive member 15) (see Ihara, Figs.14 and 30B as shown above, ¶ [0085], and ¶ [0179]). 
Regarding Claim 3: Ihara as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Ihara and Deeney further teaches wherein the substrate (11) includes substrate leads (11b) and non- substrate leads (11a) (see Ihara, Figs.14 and 30B as shown above).  
Regarding Claim 4: Ihara as modified teaches an integrated circuit (IC) package as set forth in claim 3 as above. The combination of Ihara and Deeney further teaches wherein sheet is electrically connected to at least one of the substrate leads (11b) (see Ihara, Figs.14 and 30B as shown above).  
Regarding Claim 6: Ihara as modified teaches an integrated circuit (IC) package as set forth in claim 2 as above. The combination of Ihara and Deeney further teaches wherein the conductive adhesive is an anisotropic conductive adhesive or an anisotropic conductive tape (see Ihara, Figs.14 and 30B as shown above, ¶ [0085], and ¶ [0179]).  
Regarding Claim 8: Ihara as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Ihara and Deeney further teaches 17) attached to the sheet (16a) (see Ihara, Figs.14 and 30B as shown above).  
Regarding Claim 9: Ihara as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Ihara and Deeney further teaches wherein a compound or sealant (14) attached to the sheet (16a) (see Ihara, Figs.21A-21B).  
Regarding Claim 10: Ihara as modified teaches an integrated circuit (IC) package as set forth in claim 1 as above. The combination of Ihara and Deeney further teaches wherein the first set of wires and the second set of wires in opposite directions form a woven wire mesh (see Deeney, Fig.2 as shown above, col.2, lines 39-67, and col.3, lines 10-67).   
Conclusion
16.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/BITEW A DINKE/Primary Examiner, Art Unit 2896